PER CURIAM.
Andre’ Stefan Blue appeals the summary denial of his motion for postconviction relief. We affirm in part and reverse in part.
Of the several grounds raised in the motion, only one requires further consideration by the circuit court. The remaining issues raised in the motion are without merit and the circuit court properly denied relief as to those issues.
Blue contends that restitution was assessed without his having notice or opportunity to be heard. The plea transcripts attached to the trial court’s order make no reference to restitution. Accordingly, we reverse the denial and remand for further proceedings. After remand the trial court may again deny the motion by attaching portions of the files and records in the case that refute the appellant’s allegation.
Affirmed in part, reversed in part, and remanded with instructions.
DANAHY, A.C.J., and LAZZARA and QUINCE, JJ., concur.